Case 2:09-cr-20002-PDB-DAS ECF No. 77, PageID.679 Filed 12/28/20 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES,

             Plaintiff,
v.                                                  Case No. 09-cr-20002
                                                    District Judge Paul D. Borman
ROBERT MICHAEL PIZZINO,

             Defendant.                /

     ORDER DENYING DEFENDANT ROBERT MICHAEL PIZZINO'S
     MOTION FOR COMPASSIONATE RELEASE UNDER 18 U.S.C. §
                        3582(c)(1)(A)

                                 BACKGROUND

      Defendant Robert Pizzino filed a Motion for Compassionate Release. (ECF

No. 64.) The parties agree that Defendant has timely exhausted his administrative

rights/ remedies within the Bureau of Prisons (BOP), and that this Motion is

properly before this Court.

      At his plea hearing on May 21, 2009 (before Judge Gerald Rosen) Defendant

admitted to viewing and distributing large amounts of child pornography over a

10-year period. (ECF No. 18.) Defendant--then 65 years old--stated that he was not

taking any medication, that he was diabetic, but is no longer diabetic, that he no

longer has high blood pressure, and that he had bariatric surgery four years ago.

(ECF No. 18, PageID 76.) At that hearing, his attorney put on the record that

                                           1
Case 2:09-cr-20002-PDB-DAS ECF No. 77, PageID.680 Filed 12/28/20 Page 2 of 8




Defendant had "a matter in Macomb County Circuit Court where you've proffered

a no contest [nolo contendere] plea to a criminal sexual conduct offense," and was

awaiting sentence. (Id. at PageID 89.)

      Defendant's Presentence Report Guideline Offense Level Computation

included enhancements for material involving a prepubescent minor or a minor

who had not attained the age of 12 years, and for material that portrays sadistic or

masochistic conduct or other depictions of violence. (PSR, p. 6, ¶¶ 18, 20.)

      Defendant's PSR also explicated that his Michigan state court conviction for

Criminal Sexual Conduct III, which occurred within the latter part of the 10-year

pornography distribution conduct in the instant case, involved hands-on sexual

contact by Defendant, victimizing a 15-year-old minor girl, in his care on

weekends, time and again, for over five months. (PSR p. 5, ¶ 11, p. 7 ¶ 33.)

      Defendant was sentenced by Judge Rosen on September 2, 2009 to 180

months incarceration (15 years) on his federal charge of distribution of child

pornography.

                                   DISCUSSION

      Defendant contends that he is fearful that "he will succumb to the COVID-

19 pandemic due to his precarious medical situation, particularly in light of the

uncontradicted recognition that this novel coronavirus is ravaging our penal

institutions." (ECF No. 64, PageID 317.)

                                           2
Case 2:09-cr-20002-PDB-DAS ECF No. 77, PageID.681 Filed 12/28/20 Page 3 of 8




      The Court notes that on December 23, 2020, Defendant was incarcerated at

FCI-Ashland (KY), where 32 inmates were COVID-19 positive; 309 had

recovered; 15 staff positive; 29 staff recovered. (Per BOP Attorney Supervisor

Tracy Knutson, St. Louis, MO, December 28, 2020.)

      Defendant contends that he is "76 years old, suffers from diabetes, obesity,

arthritis, chronic bronchitis/pneumonia, and high blood pressure." (ECF No. 64,

PageID 336.)

      The Court notes that the recent decision by the United States Court of

Appeals for the Sixth Circuit in United States v. Jones, (__ F.3d __ 2020), 2020

WL 6817488 (November 20, 2020), held that the district court is not limited in its

determination of "extraordinary and compelling reasons" for sentencing reduction,

to those examples set forth in United States Sentencing Guideline 1B1.13.

      Both the Defendant and the Government agree that the current worldwide

pandemic caused by COVID-19 presents an extraordinary and compelling reason

for compassionate release. Nevertheless, as discussed infra, the Government

concludes that compassionate release is not warranted in this case.

      The Court recognizes the broad scope of the COVID-19 pandemic, and in

particular, its increasing impact within the BOP. At the same time, the Court is

well aware that in ruling on Defendant's Motion, it must initially consider the

sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are

                                          3
Case 2:09-cr-20002-PDB-DAS ECF No. 77, PageID.682 Filed 12/28/20 Page 4 of 8




applicable, if it finds extraordinary and compelling reasons that warrant a sentence

reduction under 18 U.S.C. § 3582(c)(1)(A). United States v. Ruffin, 978 F.3d 1000,

1001 (6th Cir. 2020).

      Defendant's Motion contends that "Mr. Pizzino's offense should not be

construed as violent, and he is not a danger to the safety of any other person or to

the community." (Id. at PageID 354.) (Citation omitted.) The Court disagrees with

Defendant's contention that this offense should not be construed as violent.

      Defendant notes that he has served in excess of 75 percent of his sentence.

(Id.) Defendant attaches his BOP medical records highlighting:

             Diabetes mellitus, Type II (adult onset);
             Morbid obesity;
             Hypertension, benign essential;
             Hyperlipidemia, unspecified;
             Bariatric surgery status;
             Bronchitis, acute in 2016; and
             Pneumonia in 2016.

(BOP medical records, ECF No. 70, Exhibit B, PageID 412-415.)

      Defendant attaches notes from a 2009 private sex offender treatment

program that he attended prior to his sentencing. (Id., Exhibit D, PageID 421-432.)

      The Government Response in Opposition notes that Defendant declined to

participate in the BOP Sex Offender Treatment Program (SOTP) during his 11

years of incarceration. (ECF No.72-3, Exhibits to the United States' Response




                                          4
Case 2:09-cr-20002-PDB-DAS ECF No. 77, PageID.683 Filed 12/28/20 Page 5 of 8




Opposing the Defendant's Motion for Compassionate Release or Request for Home

Confinement, PageID 616.)

      The Government Response contends that Defendant does not qualify for

compassionate release because, if released, he would be a significant danger to the

community, and children in particular.

      The Government further notes:

            First, as an initial matter, the Government agrees that
            Pizzino's circumstances qualify as "extraordinary,"
            Pizzino's medical records establish that he has diabetes
            mellitus (Type II), obesity, and chronic bronchitis, which
            the CDC has confirmed are risk factors that place a
            person at increased risk of severe illness form COVID-
            19…The Court should note that on October 1, 2020,
            Pizzino reported that "he is doing well and has no new
            complaints." (Government Exhibit 1, 2). The medical
            report notes that he is "overall doing well and states he
            lost some weight and that made him feel better." (Gov
            Exhibit 1, 2).

(ECF No. 72, PageID 448.)

      The Government contends that the sentencing factors in 18 U.S.C. § 3553(a)

strongly weigh against compassionate release:

            Before ordering relief, the court must consider the factors
            set forth in 18 U.S.C. § 3553(a) and determine that
            release is appropriate. 18 U.S.C. § 3582(c)(1)(A). A
            defendant's failure to establish that the § 3553(a) factors
            support relief is an independent basis for denying
            compassionate release. United States v. Ruffin, 978 F.3d
            1000, 1001 (6th Cir. 2020).



                                         5
Case 2:09-cr-20002-PDB-DAS ECF No. 77, PageID.684 Filed 12/28/20 Page 6 of 8




                   Even when extraordinary and compelling
                   reasons exist, the statute leaves district
                   courts with discretion to deny relief under a
                   balancing of the sentencing factors in §
                   3553(a).

The Ruffin opinion further noted "Despite the serious nature of his health

conditions, Ruffin was receiving regular medical treatment to manage those

conditions." Ruffin, at 1009. So too here with regard to Pizzino.

      Defendant's Reply indicates significant skepticism about the success of the

BOP's efforts to protect inmates from COVID-19. (Id. at PageID 627.)

      Defendant's Reply asserts that he has been a model prisoner in the last 11

years, and does not present a danger upon release.

      In response to the Government's assertion, and BOP evidence, that

Defendant declined to participate in SOTP program, Defendant notes his attending

67 sessions at private group sex offender therapy prior to his 2009 incarceration,

and contends that his decision in 2011 to not sign up for SOTP participation was

after a prison psychologist informed him that he would be required, as a condition

of supervised release, to participate in a similar program. Thus, Defendant now

seeks release to the community without having sought or received any post-

sentence sex offender treatment within the BOP.




                                          6
Case 2:09-cr-20002-PDB-DAS ECF No. 77, PageID.685 Filed 12/28/20 Page 7 of 8




      Finally, Defendant asserts that, if released, he will be immediately

transferred to the custody of the Michigan Department of Corrections to determine

his request for state parole on his concurrent 2009 sentence of 24-40 months that

he has completed years ago. Thus, it appears that all that remains on his state

sentence is his transfer to the Michigan Department of Corrections and its

officially granting parole.

                                  CONCLUSION

      As the Sixth Circuit noted in United States v. Schrank, 975 F.3d 534, 536

(2020):

             Child pornography is an abhorrent offense that scars the
             children affected forever.

This is true here, even more so, because Defendant was convicted in state court of

also being a pedophile.

      Defendant's prospective release date is March 1, 2022. He is 76 years old.

He committed the child pornography crimes over a 10-year period concluding with

his arrest in 2008 when he was 64 years old. He committed his coercive, hands-on,

sexual predator offenses against a 15-year-old girl in 2007 and 2008 when he was

in his 60's. (PSR, p. 7, ¶¶ 37-38.) Defendant has not enrolled in any SOTP during

his 11 years of BOP custody.

      While the Court recognizes that COVID-19 creates a new and significant

health risk within the Bureau of Prisons, the Court also notes that the BOP is
                                          7
Case 2:09-cr-20002-PDB-DAS ECF No. 77, PageID.686 Filed 12/28/20 Page 8 of 8




taking steps to deal with this pandemic in its institutions. Wilson v. Williams, 961

F.3d 829, 844 (6th Cir. 2020). At the same time, the Court recognizes that since the

Wilson decision in June, 2020, the number of COVID-19 cases within BOP

institutions has increased.

      Defendant is addicted to child pornography and is also a vicious child

predator, who during his lengthy term of imprisonment, declined to take

rehabilitative SOTP programs. This indicates to the Court a lack of sincere

rehabilitation.

      The Court finds that the overriding determinative factor in this case, in its

consideration of Defendant Pizzino's Motion for Compassionate Release under 18

U.S.C. § 3582(c)(1)(A), is U.S.C. § 3553(a)(2)(C): to protect the public from

further crimes of the Defendant.

      The Court concludes that, if released, Defendant Pizzino remains a danger to

the community--the public, and children in particular. There is a need to protect the

community from further similar criminality by him if released.

      Accordingly the Court DENIES Defendant Robert Michael Pizzino's Motion

for Compassionate Release.

      SO ORDERED.

DATED: December 28, 2020               s/Paul D. Borman
                                       PAUL D. BORMAN
                                       UNITED STATES DISTRICT JUDGE

                                          8
